      Case 1:11-cv-01590-LTS-HBP Document 656 Filed 03/09/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


 UNIVERSITAS EDUCATION, LLC,

                              Petitioner,

       -against-                                        Case No. 11-CV-1590-LTS-HBP

 NOVA GROUP, INC., as trustee, sponsor,
 and fiduciary of THE CHARTER OAK
 TRUST WELFARE BENEFIT PLAN,

                              Respondents.



 NOVA GROUP, INC., as trustee, sponsor and
 fiduciary of THE CHARTER OAK TRUST
 WELFARE BENEFIT PLAN,

                              Petitioners,              Case No. 11-CV-8726-LTS-RLE

       -against-

 UNIVERSITAS EDUCATION, LLC,
                                                        MOTION TO APPEAR PRO HAC
                              Respondent.               VICE

PURSUANT TO RULE 1.3 of the Local Rules of the United States District Courts for the Southern

and Eastern Districts of New York, I, Benjamin Chernow, hereby move this Court for an Order to

appear pro hac vice in this action as counsel for Petitioner Universitas Education, LLC, in the

above captioned action.

                     Applicant’s Name:       Benjamin Chernow, Esq.
                     Firm Name:              Law Offices of Joseph L. Manson III
                     Address:                600 Cameron Street
                     City/State/Zip:         Alexandria, VA 22314
                     Phone Number:           301.633.2163
                     Email Address:          bchernow@jmansonlaw.com
      Case 1:11-cv-01590-LTS-HBP Document 656 Filed 03/09/20 Page 2 of 2



I am in good standing of the bars of the District of Columbia and New York. There are no

disciplinary proceedings pending against me in any state or federal court.

Dated: March 9, 2020

                                                     Respectfully Submitted,

                                                     /s/ Benjamin Chernow
